Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered on or about September 8, 2014, which denied plaintiff’s motion for a default judgment against defendant Command Security Corporation (Command), and granted Command’s cross motion to compel plaintiff to accept its answer, unanimously affirmed, without costs.
The court properly denied plaintiff’s motion for a default *429judgment and directed plaintiff to accept defendant Command’s answer. Command offered a reasonable excuse for its delay in answering — confusion and inadvertence — which, although not particularly compelling, is sufficient under the circumstances of this case. Moreover, the delay was relatively short, plaintiff suffered no prejudice, there is no evidence of willfulness and there is a strong public policy in favor of resolving cases on the merits (see Chevalier v 368 E. 148th St. Assoc., LLC, 80 AD3d 411, 413 [1st Dept 2011]); Lamar v City of New York, 68 AD3d 449 [1st Dept 2009]).
Given that no default judgment had been entered, defendant was not required to demonstrate a meritorious defense (see Lamar, 68 AD3d at 449; Nason v Fisher, 309 AD2d 526 [1st Dept 2003]; CPLR 3012 [d]).
Concur — Gonzalez, P.J., Mazzarelli, Acosta, Clark and Kapnick, JJ.